UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

 

 

WESTERN DIVISION
UNITED STATES OF AMERICA Case No. 1:20-cr-58
JUDGE DLOTT
vs.
ERIC LAND, and
GARRY HOLMES
PROTECTIVE ORDER

On the motion of the United States of America, by John Zachary Kessler, Special
Assistant United States Attorney, pursuant to Federal Rule of Criminal Procedure 16(d), and for

good cause shown,
IT IS HEREBY ORDERED THAT:

1. All materials, including documents, electronic data, and audio/visual materials,
which contain information related to a medical records of the victim and marked "COUNSEL
EYES ONLY," provided by the Government to the defense for review at the US Attorney’s Office
in this action pursuant to Rule 16 of the Federal Rules of Criminal Procedure; Title 18, United
States Code, Section 3500; Brady v. Maryland; or United States v. Giglio, are considered
“Confidential Information.” Confidential Information includes not only the materials provided
marked "CONFIDENTIAL," but the contents and/or information contained within those
materials.

2. Counsel Eyes Only Information disclosed by the Government during the
course of proceedings in this action:

a) Shall be provided to defense counsel of record at the US Attorney’s Office;
b) Shall be reviewed by defense counsel outside the presence of the
defendant, and at the US Attorney’s Office;
c) Shall not be given to the Defendant, and the Defendant is prohibited from
maintaining in his possession, any Counsel Eyes Only information or any
notes about Counsel Eyes Only information, regardless of who prepared
the notes;

d) Shall be used by defense counsel only for purposes of defending this
criminal action;

e) Shall not be disclosed in any form by defense counsel to any persons,
except to those persons designated in paragraph 2(f) below;

f) For purposes of this Order, Designated Persons are defined as:

i. investigative, secretarial, clerical, paralegal and student personnel
employed full-time or part-time by defense counsel;

ii. independent expert witnesses, investigators or expert advisors
retained—pursuant to a written retainer agreement—in connection
with this action; and

iii. | such other persons as hereafter may be authorized by agreement, in
writing, of the parties or by the Court upon the defendant's motion.

3. Designated Persons may accompany defense counsel to the US Attorney’s
Office to view the Counsel Only materials. Prior to any disclosure of Counsel Eyes Only
Information to Designated Persons, defense counsel shall provide a copy of this Order to
Designated Persons. Designated Persons shall be subject to the terms of this Order and shall
sign the acknowledgment attached to this Order, indicating that they have received and
reviewed the terms of this Order and understand that they are bound by it before being provided
with, shown, or read the contents of any materials produced pursuant to terms of this Order.
Designated Persons may not, under any circumstances, disclose Counsel Eyes Only Information
to anyone not addressed in this order.

4, Counsel Eyes Only Information available to defense counsel during the course of
proceedings in this action, shall remain the US Attorney’s Office. Those referenced above as
designated persons may view these documents along with defense counsel but may not remove
these documents or discuss their contents with the defendants or anyone not referenced above as
“designated persons.”

5. Defense counsel will not attach any materials made available pursuant to this
Order to any public filings with the Court or publicly disclose any such materials or their contents
in any other manner, without prior notice to the Government. If defense counsel and the
Government cannot agree on the manner in which the materials or their contents may be publicly
disclosed, the parties shall seek resolution of such disagreements by the Court.

6. If any dispute should arise between the parties to this action as to whether any
documents, materials, or other information is Counsel Eyes Only Information subject to the
provisions
of this Order, such documents, materials, and information shall be considered Counsel Eyes
Only Information pending further Order of this Court.

7. The provisions of this Order shall not be construed as preventing the disclosure of
any information in any motion, hearing, or trial held in this action or to any district or magistrate
judge of this Court for purposes of this action, provided that such disclosure is made under seal so
that reasonable efforts can be made to ensure that such disclosure does not violate the Protective
Order.

SO ORDERED:

Aedes 4. DU

“HONORABLE SUSAN DLOTT
UNITED STATESWISTRICT COURT JUDGE
Appendix A

ACKNOWLEDGMENT

The undersigned hereby acknowledges that s/he has read the Protective Order entered in
the United States District Court for the Southern District of Ohio in the case captioned United
States v. Eric Lang, and Garry Holmes, Criminal No. 1:20-cr-58, understands its terms, and
agrees to be bound by each of those terms. Specifically, and without limitation, the undersigned
agrees not to remove materials labelled Counsel Eyes Only from the US Attorney’s Office and,
accordingly, not to disclose any Counsel Eyes Only Information made available to her/him other
than in strict compliance with the Order. The undersigned acknowledges that her/his duties under
the Order shall survive the termination of this case and are permanently binding, and that failure

to comply with the terms of the Order may result in the imposition of sanctions by the Court.

DATED: BY:

 

(type or print name)

SIGNED:

 
